Broyles, C. J.
(After stating the foregoing facts.) After a careful examination of the voluminous record in this case and the assignments of error in the bill of exceptions, we are of the opinion that the finding of the commission, that no change had occurred in the condition of the employee, is supported by the evidence; that the reversal of Commissioner Land’s award was not error, and that the judge of the superior court did not err in affirming the judgment of the commission.
(a) Under all the circumstances of the case, the fact that the commission failed to set forth in its award the facts as found by 'it does not require another hearing of the case, and for no other reason assigned was the judgment excepted to error.

*364
Judgment affirmed.


Bloodworth, J., concurs. Lulce, J., disqualified.